DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, Olive in [08], [68]-[69] teaches a device for acquiring an anatomical area of a patient uses a plurality of radiopaque markers being arranged as a pattern on an organizational plane. For one specific pattern (labeled as markers 9 in the drawings) that is defined as an asymmetric geometric pattern with a predetermined number of the markers in predetermined locations in the plane, an acquired image only captures a minimum number of the markers within the pattern. The minimum number of the markers is a portion of the predetermined number of the markers in the pattern, means a geometric portion of the pattern or a portion of the plane. Since the pattern arranges markers asymmetrically, the minimum-number-markers region of the pattern as a given portion of the pattern is different than that of the rest of the pattern, the rest part of the pattern would be the any other portion of the pattern as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of U.S. Patent No. 10918273. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of the patent anticipate the limitations of the claims of the current application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020065461 A1 Cosman, and further in view of US 20190274775 A1 OLIVE; Sebastien et al. (hereafter Olive).
Regarding claim 1, Cosman discloses A device for use during a medical imaging process (i.e.Fig.1), the device comprising: a support structure configured to be positioned in proximity to at least a portion of a body of a patient during the medical imaging process (i.e.Figs.2, 4); and a plurality of radiopaque markers attached to the support structure (i.e.[0036], [0039]).
Cosman fails to disclose the plurality of radiopaque markers being positioned in a pattern such that an image capturing a given portion of the pattern is unique from an image capturing any other given portion of the pattern.
However, Olive teaches the plurality of radiopaque markers being positioned in a pattern such that an image capturing a given portion of the pattern is unique from an image capturing any other given portion of the pattern (i.e.Fig.3, [0005], [0068]-[0069], wherein For one specific pattern (labeled as markers 9 in the drawings) that is defined as an asymmetric geometric pattern with a predetermined number of the markers in predetermined locations in the plane, an acquired image only captures a minimum number of the markers within the pattern. The minimum number of the markers is a portion of the predetermined number of the markers in the pattern, means a geometric portion of the pattern or a portion of the plane. Since the pattern arranges markers asymmetrically, the minimum-number-markers region of the pattern as a given portion of the pattern is different than that of the rest of the pattern, the rest part of the pattern would be the any other portion of the pattern).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for use during a medical imaging process disclosed by Cosman to include the plurality of radiopaque markers being positioned in a pattern of Clive, in order to provide a robot-assisted surgery implemented in complex anatomical areas, as taught by Olive (i.e.[0002).
Regarding claim 2, Olive teaches The device of claim 1, wherein the radiopaque markers include at least one of (a) a radiopaque metal or (b) a radiopaque plastic (i.e.[0067]).
Regarding claim 3, Olive teaches The device of claim 1, wherein the radiopaque markers have a uniform shape (i.e.[0067]).
Regarding claim 4, Cosman discloses The device of claim 3, wherein the shape is selected from the group consisting sphere-shaped, rod-shaped, and cube-shaped (i.e.[0031]).
Regarding claim 5, Olive teaches The device of claim 1, wherein the pattern includes one of (a) concentric circles or (b) a pattern of points arrayed along lines (i.e.[0070]).
Regarding 8, Cosman discloses The device of claim 1, wherein the support structure is planar (i.e.Fig.1).
Regarding claim 9, Cosman discloses The device of claim 1, wherein the support structure is three-dimensional (i.e.[0027]).
Regarding claim 13, Olive teaches The device of claim 1, wherein the support structure is configured to be attached to a patient's chest (i.e.Fig.12).
Regarding claim 14, Olive teaches The device of claim 1, wherein the support structure is at least the size of a human chest (i.e.Fig.12).
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Clive, and further in view of US 20020184582 A1 Pouya, Bahram et al. (hereafter Pouya).
Regarding claim 6, Pouya teaches The device of claim 1, wherein the pattern is generated using linear feedback shift registers (i.e.[0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Cosman, Olive and Pouya before him/her, to modify the device for use during a medical imaging process disclosed by Cosman to include the solutions in the sane field of endeavor of Olive and Pouya, in order to provide a robot-assisted surgery implemented in complex anatomical areas, as taught by Olive (i.e.[0002), and offer cost efficiency for  integrated circuits, as taught by Pouya (i.e.[0009]).
Regarding claim 7, Pouya teaches The device of claim 6, wherein the pattern is generated using XOR cross connection of two one-dimensional linear feedback shift register gold-codes with different principal polynomials of the same order and N.times.M register stages (i.e.[0031]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Clive, and further in view of US 5005233 A Toivio; Ikka et al. (hereafter Toivio).
Regarding claim 10, Toivio teaches The device of claim 1, wherein the support structure is configured to be positioned above a patient's bed (i.e.Fig.15, col.7 lines 60-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Cosman, Olive and Toivio before him/her, to modify the device for use during a medical imaging process disclosed by Cosman to include the solutions in the sane field of endeavor of Olive and Toivio, in order to provide a robot-assisted surgery implemented in complex anatomical areas, as taught by Olive (i.e.[0002), and arrangement means a remarkable improvement in the care of chronic patients in hospitals, as taught by Toivio (i.e.col.16 lines 42-45).
Claims 11, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Clive, and further in view of US 6584628 B1 Kummer; Joseph A. et al. (hereafter Kummer).
Regarding claim 11, Kummer teaches The device of claim 1, wherein the support structure is configured to be positioned below a patient's bed (i.e.col.2 lines 28-34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Cosman, Olive and Kummer before him/her, to modify the device for use during a medical imaging process disclosed by Cosman to include the solutions in the sane field of endeavor of Olive and Kummer, in order to provide a robot-assisted surgery implemented in complex anatomical areas, as taught by Olive (i.e.[0002), and patient-care beds, as taught by Kummer (i.e.col.1 lines 15-20).
Regarding claim 12, Kummer teaches The device of claim 1, wherein the support structure is configured to be positioned between a patient's bed and a mattress positioned thereon (i.e.col.1 lines 30-40).
Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Olive, and further in view of US 20130223702 A1 HOLSING; Troy L. et al. (hereafter Holsing).
Regarding claim 15, see the rejection for claim 1, Cosman further discloses obtaining a first image from a first imaging modality (i.e.[0091]); generating at least two augmented bronchograms (i.e.[0070], wherein the x-ray image is the bronchogram), wherein a first augmented bronchogram corresponds to the first image of the second imaging modality in the first pose, and wherein a second augmented bronchogram corresponds to the second image of the second imaging modality in the second pose (i.e.[0063]-[0064], wherein the viewing angle of imaging system are the pose),  generating at least two augmented bronchograms, wherein a first augmented bronchogram corresponds to the first image of the second imaging modality in the first pose, and wherein a second augmented bronchogram corresponds to the second image of the second imaging modality in the second pose (i.e.[0091], wherein x –ray scanner would acquire multiple images as imaging modalities in different posts); generating a third image; wherein the third image is an augmented image derived from the second imaging modality which highlights an area of interest (i.e.[0083]).
Cosman fails to disclose the jig is positioned in proximity to a body of a patient; extracting at least one element from the first image from the first imaging modality, wherein the at least one element comprises an airway, a blood vessel, a body cavity, or any combination thereof; obtaining, from a second imaging modality, at least (i) a first image of the jig in a first pose of second imaging modality and (ii) a second image of the jig in a second pose of second imaging modality; determining mutual geometric constraints between: (i) the first pose of the of second imaging modality, and (ii) the second pose of the of second imaging modality (i.e.[0119]), estimating the first pose of the of second imaging modality and the second pose of the of second imaging modality,  wherein the estimation is performed using: (i) the first augmented bronchogram, (ii) the second augmented bronchogram, and (iii) the at least one element, and wherein the estimated first pose of the of second imaging modality and the estimated second pose of the of second imaging modality meets the determined mutual geometric constraints, wherein the area of interest is determined from projecting data from the estimated first pose and the estimated second pose.
However, Olive teaches the jig is positioned in proximity to a body of a patient (i.e.Fig.12, [0076]). Holsing teaches extracting at least one element from the first image from the first imaging modality, wherein the at least one element comprises an airway, a blood vessel, a body cavity, or any combination thereof (i.e.[0069]-[0070]); obtaining, from a second imaging modality (i.e.[0075], [0077], wherein any one of images obtained from MRI or CT or ultrasound imaging device would be the second imaging modality) at least (i) a first image of the jig in a first pose of second imaging modality and (ii) a second image of the jig in a second pose of second imaging modality (i.e.[0085]); determining mutual geometric constraints between: (i) the first pose of the of second imaging modality, and (ii) the second pose of the of second imaging modality (i.e.[0119]), estimating the first pose of the of second imaging modality and the second pose of the of second imaging modality (i.e.[0137]-[0138]),  wherein the estimation is performed using: (i) the first augmented bronchogram, (ii) the second augmented bronchogram (i.e.[0070]-[0075]), and (iii) the at least one element (i.e.[0085]), and wherein the estimated first pose of the of second imaging modality and the estimated second pose of the of second imaging modality meets the determined mutual geometric constraints (i.e.[0003], [119]), wherein the area of interest is determined from projecting data from the estimated first pose and the estimated second pose (i.e.[0139]-[0140]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Cosman, Olive and Holsing before him/her, to modify the device for use during a medical imaging process disclosed by Cosman to include the solutions in the sane field of endeavor of Olive and Holsing, in order to provide a robot-assisted surgery implemented in complex anatomical areas, as taught by Olive (i.e.[0002), and meet the need for improved medical devices and procedures for visualizing, accessing and manipulating a targeted anatomical tissue, as taught by Holsing (i.e.[0004]).
Regarding claim 17, Olive teaches The method of claim 15, further comprising: tracking the jig for: identifying a trajectory, and using the trajectory as a further geometric constraint (i.e.[0067], [0092]).



Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487